Title: James Madison to Benjamin Waterhouse, 21 June 1833
From: Madison, James
To: Waterhouse, Benjamin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 21. 1833
                            
                        
                        Your letter of the 30th. Ult was duly recd. with the little volume to which it refers. The facts contained in
                            this, are an acceptable appendix to the stock of information on a subject which has awakened much curiosity. I the less
                            wonder at the relish shewn for such a treat as you have provided, considering the plums & the sauce you have added
                            to the pudding.
                        Altho’ the state of my eyes permit me to read but little, and my rheumatic fingers abhor the pen, I did not
                            resist the attraction of your literary present, and I drop you a line to thank you for it. Mrs Madison’s eyes being in the
                            same state with mine, we found it convenient to read in a sort of partnership; and you may consider her as a partner also
                            in the thanks for it. Should you enlarge a new Edition, as you hint, by the introduction of a Pocahontas or two among the
                            dramatis personae, the redness of the skin would not in her eyes impair the merits it would cover. She offers a return of
                            your kind remembrances, and joins me in the cordial respects & all good wishes which I pray you to accept.
                        
                            
                                James Madison
                            
                        
                    